 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    TALIA WEBBER,                                    No. 2:20-cv-00977-TLN-CKD
12                       Plaintiff,
13           v.                                        ORDER GRANTING DEFENDANT
                                                       METROPOLITAN LIFE INSURANCE
14    METROPOLITAN LIFE INSURANCE                      COMPANY’S REQUEST TO FILE
      COMPANY, and DOES 1 to 100                       PORTIONS OF THE ADMINISTRATIVE
15                                                     RECORD UNDER SEAL
                         Defendants.
16

17

18          Having reviewed Defendant Metropolitan Life Insurance Company’s (“MetLife”) Request

19   to Seal Portions of the Administrative Record under Seal, and for good cause appearing, the Court

20   hereby grants MetLife’s Request as follows:

21          The following portions of the Administrative Record attached as Exhibit “C” to the

22   Declaration of Cindy Broadwater shall be filed under seal to prevent the disclosure of Plaintiff

23   Talia Webber’s personal and private medical information: STD AR 000042–000044; STD AR

24   000048–001611; STD AR 001614–001616; STD AR 001823–001825; STD AR 001917–

25   001919; STD AR 001994–003760; STD AR 003762–003800; STD AR 003875–003876; STD

26   AR 003890– 003995; STD AR 004026–004297; LTD AR 000504–000973; LTD AR 001035–

27   001037; LTD AR 001046–001101; LTD AR 001180–001186; LTD AR 001190–001200; LTD

28   AR 001232–003585; LTD AR 003636–003638.
                                                       1
 1        These records shall remain sealed unless otherwise ordered by the Court.
 2        IT IS SO ORDERED.
 3   DATED: May 3, 2021
 4

 5

 6                                                       Troy L. Nunley
                                                         United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                   2
